Citation Nr: 0604470	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent neck 
sprain with degenerative changes, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for 
temporomandibular joint (TMJ) dysfunction, currently rated as 
40 percent disabling.  

3.  Entitlement to a compensable evaluation for postoperative 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from December 1980 to December 
1983 and from September 1985 to September 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2004, during this appeal, the RO granted a 40 
percent rating for TMJ.  However, the fact remains that a 
higher rating can be assigned; hence, the grant of less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's TMJ remains in appellate status.  

As originally developed for appeal, the veteran's claim 
included the additional issue of new and material evidence 
for low back disability.  This issue was considered in the 
rating action on appeal.  It was the subject of a notice of 
disagreement (NOD) and was included in the initial statement 
of the case (SOC).  A substantive appeal as to this issue is 
also on file.  In a rating decision in April 2004, the RO 
granted service for the veteran's low back disorder, 
assigning a 60 percent rating.  Thus, that service connection 
issue has been resolved, and no NOD has been filed as to the 
rating assigned.  Therefore, consideration herein is limited 
to the issues listed on the first page of the present 
decision.

The rating criteria for evaluating spine disabilities were 
most recently revised effective September 26, 2003, which 
allowed a separate evaluation for the neurological 
complications of the veteran's service-connected neck 
disability.  In April 2004, separate ratings were granted for 
the orthopedic and neurologic components of the service-
connected recurrent neck sprain under the revised rating 
criteria.  This resulted in a 30 percent disability rating 
for limitation of motion of the cervical spine; a 20 percent 
disability rating for radiculopathy of the right upper 
extremity due to the residuals of the recurrent neck sprain; 
and a 20 percent disability rating for radiculopathy of the 
left upper extremity also due to the residuals of the 
recurrent neck sprain.  The veteran has not voiced any 
disagreement with the separate 20 percent ratings; therefore, 
there is no need for further action as to either of those 
evaluations.  

The issue of an increased evaluation for neck sprain with 
degenerative changes is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's TMJ disability has 
resulted in limitation of inter-incisal movement of 10 
millimeters.

2.  The veteran is receiving the maximum schedular evaluation 
for TMJ disability.  His disability is not manifested by a 
need for frequent hospitalization, and there is no evidence 
that it causes a marked interference with employment.

3.  The service-connected postoperative hemorrhoid residuals 
are not more than moderate in degree; they are not large, 
thrombotic, or irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for the service-connected TMJ have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.321, 4.150, Diagnostic Code 9905 (2005).

2.  The criteria for a compensable evaluation for 
postoperative hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done. 

The record reflects that the veteran was provided with copies 
of the September 2000 and April 2004 rating decisions, the 
February 2002 SOC and the supplemental statement of the case 
(SSOC) issued in December 2004.  By way of these documents, 
he was informed of the evidence needed to support his claims 
for increased ratings.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claims, which the Board construes as 
reasonably informing him of the information and evidence not 
of record that is necessary to substantiate his claims.

By letters dated in April 2003 and October 2004, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove his claims, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed him that, at his 
option, the RO would obtain any non-Federal private treatment 
records he identified as related to his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  It is 
clear, from submissions by and on behalf of the veteran, that 
he is fully conversant with the legal requirements in this 
case.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.  Thus, the contents of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
outpatient treatment records, and the July 2000 and February 
2004 VA examination reports have been obtained and associated 
with the claims file.  The veteran does not assert that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted upon.  All 
records obtained or generated have been associated with the 
claims file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a January 1993 rating action, service connection was 
granted for TMJ and post-operative residuals of hemorrhoids, 
both rated as noncompensable.  The record discloses that 
these disabilities were the subject of subsequent 
adjudication by the RO, and a 40 percent evaluation was 
ultimately assigned to the TMJ disability.

The veteran filed a claim for increase in May 2000.  In 
support of his claim are VA and private outpatient treatment 
records dated from 2000 to 2004, including records from the 
Social Security Administration (SSA).  

In April 2000, the veteran was evaluated for history of 
painful hemorrhoids with recurrent flare-ups.  He denied 
bleeding, constipation, or hard stools.  He used Preparation 
H with some relief.  There was no evidence of nausea, 
vomiting, diarrhea, constipation, or melena.  In May 2000, he 
continued to complain of hemorrhoids, this time with 
occasional blood when he wiped.  On examination there was a 
thrombosed hemorrhoid, hard and tender, with no bleeding.  He 
was scheduled for hemorrhoidal banding.  On post surgical 
examination in July 2000, there was no melena, hematochezia, 
or evidence of infection.  

The veteran underwent VA examination in July 2000.  The 
examiner noted his history of surgery for a thrombosed 
hemorrhoid in 1989.  The veteran reported that over the past 
ten years he has had recurrent swelling, pain, and occasional 
bleeding.  He reported a recent history of banding procedure 
done for internal hemorrhoids in July 2000.  Since that time 
he has had no further bleeding, but still had some rectal 
discomfort.  On examination there were no visible 
hemorrhoids.  There was moderate tenderness to palpation of 
the anal canal.  The diagnosis was postoperative hemorrhoids.

During VA dental examination, the veteran's history of facial 
trauma in service was noted.  His current complaints were of 
headaches and jaw pain left greater than right.  He also 
complained of clicks with opening and closing on the left.  
Inter-incisal range of motion was 25 millimeters.  There was 
no evidence of bone loss.  The clinical impression was severe 
myofascial pain dysfunction, mandibular hypomobility of 50 
percent, and severe dental attrition.

The veteran underwent a subsequent dental VA examination in 
February 2004.  The examiner noted there was no review of the 
medical records.  However, the veteran's symptoms and 
complaints of TMJ essentially remain unchanged.  On 
examination the veteran had three millimeters of lateral 
excursion and inter-incisal range of motion of 10 
millimeters.  There was no evidence of bone loss present.  X-
rays were within normal limits.  There was no loss of teeth 
due to loss of substance of body of maxilla or mandible.  

During VA genitourinary examination, the examiner noted the 
veteran's history of recurrent episodes of hemorrhoid 
thrombosis.  The most recent recurrence was in September 
2003.  At that time the hemorrhoid was incised, drained, and 
evacuated.  On examination the anal sphincter was intact.  
There was a great deal of scarring around the anus, 
apparently the resulting from either a fistula or abscess 
drainage.  There were no signs following the previous 
evacuation of the thrombosed hemorrhoid, which usually 
resolved, healed and sealed over.  There was no evidence of 
prolapse or sphincter abnormality and the tissues, as felt on 
digital rectal examination, were basically negative.  A small 
amount of brown stool was negative on guaiac.  The veteran 
was concerned about recurrent thrombosis and really was not 
disabled between episodes.  Digital rectal examination 
revealed anal scarring, but was otherwise negative.  There 
was no evidence of functional impairment was found and no 
current treatment was in effect.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  TMJ

Under Diagnostic Code (DC) 9905, limited motion of the inter-
incisal range from 31 to 40 millimeters warrants a 10 percent 
evaluation, from 21 to 30 millimeters warrants a 20 percent 
evaluation, from 11 to 20 millimeters warrants a 30 percent 
evaluation, and from 0 to 10 millimeters warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 millimeters warrants a 10 percent 
evaluation.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150 (2005).

The evidence shows the veteran's TMJ disability is primarily 
manifested by painful and severe limitation of motion.  In 
this regard, the July 2000 VA examination noted an inter-
incisal range of 25 millimeters and most recently the 
February 2004 VA examination found the veteran to have a 
opening of his mandible limited to approximately 10 
millimeters.  However in this case, the Board notes that the 
veteran is presently receiving the maximum schedular rating 
DC 9905 will allow.  

Moreover, since the currently assigned 40 percent rating 
represents the maximum available rating under that diagnostic 
code (consistent with limitation of motion of the 
temporomandibular articulation), application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 as mandated by DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), does not provide a basis upon 
which an evaluation greater than 40 percent may be assigned.  
Thus, with respect to the veteran's mandible fracture 
residuals, DC 9905 would not provide a basis for a rating in 
excess of 40 percent, and the Board is not required to 
consider functional loss due to pain.  Johnston v. Brown, 
10 Vet.App. 80, 84-85 (1997).  The Board will therefore 
determine whether his condition could be rated as higher than 
40 percent disabling under a separate diagnostic code.

Higher ratings are assignable under other codes where there 
is complete loss of the mandible, loss of about a half of the 
mandible, loss of the ramus, or loss of more than half the 
maxilla.  38 C.F.R. § 4.124a, Diagnostic Codes 9901, 9902, 
9906 or 9914 (2005).  Significantly, however, the record 
contains no clinical findings, which would support assignment 
of such higher schedular ratings in this case.

A 40 percent evaluation is the maximum schedular evaluation 
available for TMJ.  A higher schedular rating is not 
available.  Therefore, the Board has considered an 
extraschedular rating.  In doing so, however, the Board finds 
that an extraschedular rating is not warranted since the 
record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  Specifically, there is no evidence 
that this disability alone interferes markedly with 
employment in a way not contemplated by the schedular rating.  
Nor is there any evidence that the condition has caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level, and that a remand 
for consideration of an extraschedular evaluation is not 
warranted.

The clinical findings presented throughout the veteran's 
claim do not support an evaluation higher than 40 percent.  
Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002). 

B.  Hemorrhoids

Under DC 7336, a noncompensable rating is warranted where 
hemorrhoids are mild or moderate in degree.  A 10 percent 
rating is warranted where they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted where 
there is persistent bleeding with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, (2005).

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that they are no more 
than moderate in degree.  Although the hemorrhoids are 
symptomatic to the extent that they cause some discomfort and 
periodic bleeding, the examination report does not contain 
findings that suggest that they are more than moderate in 
severity.  The evidence reflects that they are not large or 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding from the hemorrhoids of such severity as 
to result in anemia nor is there credible evidence of 
fissures.  The Board notes that a thrombosed hemorrhoid was 
previously excised in 2003, and subsequent examination has 
shown that currently no hemorrhoids are not present.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for hemorrhoids are not met.

The Board has considered rating the veteran under closely 
related codes.  Higher ratings are provided for impairment of 
sphincter control (Diagnostic Code 7332); stricture of the 
anus or rectum (DC 7333); prolapse of the rectum (DC 7334); 
and fistula in ano which is rated as analogous to impairment 
of sphincter control (DC 7335-7332).  38 C.F.R. § 4.114 
(2005).  However, absent clinical documentation of such 
findings the veteran is not entitled to a compensable rating 
for his service-connected hemorrhoids.  The weight of the 
evidence establishes that hemorrhoids are no more than mild 
or moderate, and properly rated noncompensable.  Thus, the 
current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, a compensable evaluation is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002). 

ORDER

An increased evaluation for temporomandibular joint (TMJ) 
dysfunction, is denied.  

A compensable evaluation for postoperative hemorrhoids is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
supplemental statement of the case (SSOC) in December 2004.  
The additional evidence includes items which are arguably 
pertinent to the claim for an increased rating for recurrent 
neck sprain, consisting of private medical treatment records 
which note the current condition of the veteran's neck pain.  
Such records may be pertinent to the increased rating claim.  
Significantly, however, the veteran was not afforded an SSOC 
which addressed that new evidence.  Such action is required 
by 38 C.F.R. § 19.37 (2005).  The Board further notes that 
the veteran has not submitted a written waiver of his right 
to have the evidence initially reviewed by the RO pursuant to 
38 C.F.R. § 20.1304.

The Board regrets the further delay; however, existing law 
and regulations mandate a return of this file to the RO for 
due process consideration.  Therefore, this case is REMANDED 
to the RO for the following action:

The RO should readjudicate the claim for 
increased rating for recurrent neck 
sprain by evaluating all evidence 
obtained after the last SSOC was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow him a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


